                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE NORTHERN DISTRICT OF ALABAMA

 Fill in this information to identify your case:
 Debtor 1               Jacqueline Miles                                                                      Check if this is an amended plan
                              Name: First           Middle                  Last                              Amends plan dated:
 Debtor 2
 (Spouse, if filing)          Name: First           Middle                  Last


 Case number:
 (If known)




Chapter 13 Plan
 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.

                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                              The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $686.96 per Month for 36 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:

                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)


2.3           Income tax refunds and returns. Check one.
                      Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the

                                                                                   Chapter 13 Plan                                             Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-01512-DSC13                                 Doc 2    Filed 04/09/19 Entered 04/09/19 15:23:47                      Desc Main
                                                                       Document      Page 1 of 5
 Debtor                Jacqueline Miles                                          Case number                                                    Eff (01/01/2019)

                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income tax refunds as follows:

                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional Payment Check all that apply.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
                          payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a
                          listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
                          claim, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated
                          amount of the creditor’s total claim, current installment payment, and arrearage.
                                                 Estimated             Current                                                               Monthly Fixed
                                                                                        Amount of           Months         Monthly Fixed
      Name of                                    Amount of           Installment                                                               Payment on
                              Collateral                                                 Arrearage        Included in       Payment on
      Creditor                                   Creditor's            Payment                                                                Arrearage to
                                                                                           (if any)        Arrearage         Arrearage
                                                Total Claim       (including escrow)                                                              Begin
 Wells Fargo              1616 2nd                $61,191.02 $464.00                   $7,914.00       15                 $263.80            Nov 2019
 Bank N.A.                Court W                                 Disbursed by:
                          Birmingham,                             Debtor
                          AL                                      To Begin:
                          35208-5208                              May 2019

3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below:
                                1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
                                   vehicle acquired for the personal use of Debtor(s), or
                                2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
                                   value, or
                                3. are fully secured.
                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                          trustee as specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim
                          controls over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is
                          controlled by the plan.

                          The holder of any claim listed below will retain the lien until the earlier of:

                                 (a) payment of the underlying debt determined under nonbankruptcy law, or

                                 (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.




                                                                                Chapter 13 Plan                                            Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


           Case 19-01512-DSC13                                 Doc 2    Filed 04/09/19 Entered 04/09/19 15:23:47                        Desc Main
                                                                       Document      Page 2 of 5
 Debtor                Jacqueline Miles                                                Case number                                            Eff (01/01/2019)

                           Monthly             Estimated                                                                          Monthly          Monthly
      Name of             Adequate             Amount of                                                Value of     Interest      Fixed            Fixed
                                                                                 Collateral
      Creditor            Protection           Creditor's                                               Collateral     Rate      Payment to       Payment to
                           Payment            Total Claim                                                                         Creditor          Begin
 Bridgecrest             N/A                 $17,637.69              2016 KIA SOUL                     $14,075.00    N/A        N/A              N/A
                                                                     (direct by co-borrower)

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral. Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

             The total fee requested by Debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition is $0.00.
             The balance of the fee owed to Debtor(s)’ attorney is $3,500.00, payable as follows (check one):

                  $1279.81 at confirmation and $639.91 per month thereafter until paid in full, or
                  in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

                None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                The other priority claims are listed below. Unless otherwise ordered, the amount of the creditor's priority claim listed on the
                proof of claim or amended proof of claim controls over any contrary amount listed below.
                                     Estimated Amount of Claim to        Monthly Fixed Payment, if any, Monthly Fixed Payment, if any,
        Name of Creditor
                                                  be Paid                           to Creditor                               to Begin
 Internal Revenue Service          $84.73                                                             $2.82 Nov 2019

4.5          Domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay        % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $ 11,315.32 , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $       to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
                          pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
                          disbursements have been made to all other creditors provided for in this plan


                                                                                     Chapter 13 Plan                                      Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-01512-DSC13                                 Doc 2      Filed 04/09/19 Entered 04/09/19 15:23:47                    Desc Main
                                                                         Document      Page 3 of 5
 Debtor                Jacqueline Miles                                                  Case number                                         Eff (01/01/2019)

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified
                          below. Arrearage payments will be disbursed by the trustee. The final two columns include only payments disbursed by the
                          trustee rather than by Debtor(s). Unless otherwise ordered, the amounts listed on a proof of claim or amended proof of claim
                          control over any contrary amounts listed below as to the estimated amount of the current installment payment and arrearage.

                                 Description of
                                                                                                            Amount of      Monthly Fixed      Monthly Fixed
                               Leased Property or                Lease        Current Installment
 Name of Creditor                                                                                          Arrearage to     Payment to         Payment to
                                   Executory                     Term              Payment
                                                                                                             be Paid         Creditor            Begin
                                    Contract
                                                                            $750.00
                                                                            Disbursed by:
                                                                               Trustee
                                                                               Debtor(s)
 Serenity                      RESIDENTIAL
 Apartments at                 LEASE                                        To begin:
 Fairfield                     AGREEMENT                                    May 2019                   $0.00              $0.00                             0

6.2          The executory contracts and unexpired leases listed below are rejected: Check one.

                          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

                          Rejected items.


                     Name of Creditor                                                Description of Leased Property or Executory Contract
             American Financial                                          AUTO LOAN LEASE 2013 Chrysler 200

 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
             set forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

              Upon plan confirmation.

              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

                          Nonstandard provisions. Nonstandard provisions are required to be set forth below. Nonstandard provisions set out elsewhere
                          in this plan are ineffective. A nonstandard provision is a provision not otherwise included in this district’s Local Form or

                                                                                        Chapter 13 Plan                                 Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 19-01512-DSC13                                 Doc 2       Filed 04/09/19 Entered 04/09/19 15:23:47                  Desc Main
                                                                          Document      Page 4 of 5
 Debtor                Jacqueline Miles                                         Case number                                                      Eff (01/01/2019)

                          deviating from it. These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked.

 Exclude AT&T from the ordinary course language.

 Part 10: Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):


 X     /s/ Jacqueline Miles                                                              Date    April 9, 2019
       Jacqueline Miles

 X                                                                                       Date


Signature of Attorney for Debtor(s):
 X /s/ Michael D. Brock                                                         Date    April 9, 2019
     Michael D. Brock BRO152
     PO Box 311167
     Enterprise, AL 36331
     (334) 393-4357

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                               Chapter 13 Plan                                              Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


          Case 19-01512-DSC13                                  Doc 2    Filed 04/09/19 Entered 04/09/19 15:23:47                         Desc Main
                                                                       Document      Page 5 of 5
